SMYTH, Chief Justice.
Wegner appeals from a decision of the Commissioner of Patents, awarding priority to Bobbitt in an interference relating to a dust collector. On December 28, 1918, the record on appeal was filed in this court, and was printed March 1, 1919. Wegner’s time for filing his brief was, on his application, extended to September 1, 1919; but he failed to file one within the time allowed. The appeal was set for hearing on January 12th last, and due notice given to him of the fact. He has taken no action.
Appellee moves to dismiss because no brief has been filed by Wegner. Rule 8, -section 4b, of this court, says that for failure to file a brief within the specified time “the appeal may be dismissed.” In consequence, we must sustain the motion. This we do with less reluctance than we would otherwise feel, since the three tribunals of the Patent Office unite in holding against Wegner on-a question of fact.
The appeal is dismissed.